FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                December 20, 2011
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT


 ERIC GRIFFIN,

       Petitioner - Appellant,
                                                         No. 11-3181
 v.                                            (D.C. No. 5:11-CV-03064-RDR)
                                                          (D. Kan.)
 FNU LNU, Regional Director of the
 Board of Prisons; ERIC HOLDER;
 DEPARTMENT OF JUSTICE;
 BARACK HUSSEIN OBAMA;
 SPRINGFIELD MISSOURI
 FEDERAL COURT; JANE AND
 JOHN DOES,

       Respondents - Appellees.


ORDER DENYING REQUEST TO PROCEED IN FORMA PAUPERIS (IFP)


Before KELLY, HARTZ, and HOLMES, Circuit Judges.


      Petitioner-Appellant Eric Griffin, a federal inmate proceeding pro se, seeks

to appeal the denial of his § 2241 petition seeking release, money damages, and

an investigation. On appeal, he claims that various named and unnamed officials

stole his mail, causing him to default on a motion in the district court. Aplt. Br.

2. The underlying petition concerned a denial of due process and an allegedly

illegal transfer from a federal prison in Missouri to one in Nevada. See R. 1, 6-8.

      The district court denied Mr. Griffin IFP status on appeal, finding that Mr.
Griffin had not demonstrated a reasoned, non-frivolous argument on appeal. R.

50-51. We agree. Neither Missouri nor Nevada is within the Tenth Circuit’s

jurisdiction and nothing suggests that Kansas was the proper venue. A § 2241

habeas petition is only properly brought against the petitioner’s current custodian.

28 U.S.C. § 2243; Harris v. Champion, 51 F.3d 901, 906 (10th Cir. 1995).

      Accordingly, we DENY Mr. Griffin’s motion to proceed IFP and DISMISS

the appeal.

                                      Entered for the Court


                                      Paul J. Kelly, Jr.
                                      Circuit Judge




                                        -2-